Opinion
Per Curiam:
This is a habeas corpus petition brought under the Act of October 20, 1966, Special Sess. No. 3, P. L. 96, §426, 50 P.S. §4426 (Supp. 1969). It is the policy of this Commonwealth to grant petitioner counsel in all nonfrivolous cases. See Commonwealth ex rel. McGurrin v. Shovlin, 435 Pa. 474, 257 A. 2d 902 (1969). Cf. Commonwealth v. Hoffman, 426 Pa. 226, 232 A. 2d 623 (1967). The order is vacated and the record remanded to the court *703below with instructions to appoint counsel to represent appellant in the present or an amended habeas corpus petition, wherein his eligibility for an evidentiary hearing, or other relief may be determined.
Weight, P. J., would affirm the order below.